Citation Nr: 0313867	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  02-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date prior to May 9, 2000, 
for the assignment of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to September 
1966.

In a February 1999 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) increased the disability 
rating assigned for the veteran's service-connected PTSD from 
30 to 50 percent.  The veteran perfected an appeal as to the 
denial of a rating in excess of 50 percent.  In an October 
2000 rating decision, the RO increased the disability rating 
to 70 percent and awarded a total rating based on individual 
unemployability effective May 9, 2000.  

The veteran has not withdrawn his appeal as to the assigned 
schedular rating for PTSD, and he is deemed to be seeking the 
maximum schedular rating available (100 percent).  See AB v. 
Brown, 6 Vet. App. 35 (1993) [applicable law mandates that 
when a veteran seeks an original or increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded].  The issue of entitlement to an 
increased schedular rating for PTSD thus remains on appeal.  
The veteran has also perfected an appeal as to the effective 
date assigned for the total rating based on individual 
unemployability.

Other issue

In a September 1997 rating decision the RO denied entitlement 
to service connection for peripheral neuropathy, claimed as a 
residual of Agent Orange exposure.  The veteran perfected an 
appeal as to that decision.  However, in a March 1999 
statement the veteran's appointed representative at that 
time, AMVETS, withdrew that appeal with the express consent 
of the veteran.  
See 38 C.F.R. § 20.204 (2002).  See Hamilton v. Brown, 4 Vet. 
App. 528, 537 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) [a notice of disagreement ceases to be valid if 
withdrawn].  

In the October 2000 rating decision, the RO again denied 
entitlement to service connection for peripheral neuropathy, 
claimed as a residual of Agent Orange exposure.  The veteran 
timely submitted a notice of disagreement with that decision 
in October 2001, and the RO included that issue in the April 
2002 statement of the case.  The veteran did not submit a 
substantive appeal as to this issue following the issuance of 
the statement of the case.  

The veteran appointed an attorney as his representative in 
May 2000.  The attorney's representation is expressly limited 
to exclude Agent Orange issues, and the attorney did not 
include the peripheral neuropathy issue, either claimed as a 
residual of Agent Orange exposure or otherwise, in the 
substantive appeal that he submitted in May 2002.  The 
veteran's representative as to the Agent Orange issue 
remained AMVETS.  AMVETS did not submit a substantive appeal 
as to the matter of the veteran's entitlement to service 
connection for peripheral neuropathy.  AMVETS has 
subsequently revoked their appointment as the veteran's 
representative.  

Because a substantive appeal was not filed, the Board finds 
that the issue of entitlement to service connection for 
peripheral neuropathy is not within its jurisdiction based on 
the October 2000 rating decision.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002); 
Rowell v. Principi, 4 Vet. App. 9, 14 (1993) [in the absence 
of a timely filed substantive appeal, the Board does not have 
jurisdiction of an issue].


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)] became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002) to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, Nos. 02-7304, 02-7305, 02-
7316 (Fed. Cir. May 1, 2003).  

In this case the Board sent the veteran a notice in January 
2003 for compliance with the VCAA.  The veteran's 
representative has challenged the validity of that notice, in 
that it was sent by the Board, not the RO, and did not 
expressly allow the veteran one year to submit any evidence 
prior to adjudication of his appeal.  For this reason the 
veteran's appeal is being remanded to the RO to cure any 
procedural defect related to VA's duty to notify him of the 
evidence required to substantiate his claims, and for the 
development of evidence that may be relevant to his appeal.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations are 
satisfied.

2.  After undertaking any development 
deemed appropriate, the RO should re-
adjudicate the issues of the veteran's 
entitlement to an increased schedular 
rating for PTSD and entitlement to an 
earlier effective date for the assignment 
of the total rating based on 
unemployability.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


